Case 2:18-mj-00594--DBP Document 1 Filed 10/15/18 Page 1 of 16

AO 106 (Rev. 04/10) Application for a Search Warrant HLED [N UN'T TL_Q

1,11111~11 111 111101 011 1111111
UNITED STATES DisTRiCT CoURT ,
11£1 1 5 2013

for the
D. 1111/.\_
Distriot of Utah BY HK "’ONES1 CLERK
. DEPTTT'V`&`[_‘§§R---__.._
In the Matter of the Search of ) .
(Briefly describe the property to be searched w
or identify the person by name and address) § Case NO 2 ’ g m '
' ‘ L ,.
sEE ATTACHMENT A _ § l l J 56 / DBP

APPLICATION FOR A SEARCH WARRANT

I a federal law enforcement officer or an attorney for the government request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (1'¢1’€1111?5) the pe)son or desc1ibe the
property to be searched and give its location).

SEE /-\TTACHl\/|ENT A
located in the CENTRAL District of UTAH , there is now concealed (identi'fy the

person or describe the property to be seized)!

 

SEE ATTACHl\/|ENT B

The basis for the search under Fed. R. Crii`n. P. 4l(c) is (check one dr more):
E{evidence of a crime; _
[!{contraband, fruits of crime, or other items illegally possessed;
li{property designed for use, intended for use, or used in committing a crime;

I:l a person to be arrested or a person who is unlawfully restrained.

The search is related to a Violation of;

Coa'e Section Ojj”ense Description
18 USC SEC. 922(9)(1) FELON |N POSSESSION OF A F|REAR|\/l
18 USC SEC. 2119 CARJACK|NG
18 USC SEC. 924(0) USE, CARRY, BRAND|SH FlREARl\/l |N FURTHERANCE OF CR||\/|E OF V|OL.

The application is based on these facts:

SEE AFFlD/-\V|T ATTACHED HERETO, /-\ND |NCORPORATED BY REFERENCE HERE_|N:

E{ Continued on the attached sheet.

lfl Delayed notice of days (give exact ending date if more than 30 days: ) is_ requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/Z` A&/L`

Appl‘icant 's signature

|\/|ario Aguilera, ATF}BSL§F_ orce Of'fieer

 

 

 

131 1nted1 Mie and/ 1tle

Sworn to before me and signed in my presence

 

 

Date: LQLI?[/_S_ ~ » 1 _
` Jnci e 's signatz¢>e . . '
City and state: Sa|t Lake City, UT Ho. DustilD ead, US |\/|agistrate Judge

'tea’ name ana’ title

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 2 of 16

lN THE UNITED STATES DISTRICT COURT
FOR DISTRICT OF UTAH

lN THE MATTER OF THE SEARCH OF LG
CELLULAR PHONE, SERIAL
#712CYQX85 l 18 8; TRACFONE CELLUAR
PHONE ll\/lEl: 354349080272563; LG
CELLULAR PHONE SERIAL NUMBER: Case No.
801CYFT3315587,_CURRENTLY'LOCATED
AT 36()0 CONSTITUTIONAL BLVD, WEST
VALLEY CITY, UTAH.

 

 

AFFI])AVIT lN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR A WARRANT TO SEARCH
AND SEIZE

1, Mario Aguilera, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. 1 make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a search warrant authorizing the examination of electronic devices that are currently
in law enforcement possession, and the extraction from those electronic devices of electronically stored

information described in Attachment B.

2. 1 am currently a Tasl< Force Officer (TFO) with the Bureau of Alcohol, Tobacco, Firearms
and Explosives, United States Department of Justice. 1 have been employed With the West Valley.City
Police Department for over seven years. 1 was assigned to the patrol Division, dealing with narcotics, gang,
domestic violence, violent crimes, accidents and property investigations 1 was assigned as a detective for
the Vice Narcotics Unit for the West Valley City Police Department, dealing with short term and long term
distribution of illegal narcotics and 1 have made numerous arrests for related offenses 1 have participated
in planning and executing numerous search warrants that have resulted in the seizure of illegal drugs,
firearms, and stolen property as well as evidence of other criminal violations 1 have received a certification

from the Utah Peace Officer Standards and Training. 1 have specialized training from various professional

 

 

Case 2:18-mj-00594-DBP Document 1 ' Filed'10/15/18 Page 3 of 16

associations such as; Crisis lntervention program through Valley l\/lental 1~1ealth, Crisis Negotiator
Academy throuin the Public Agency Training Council (PATC), Advanced Roadside Impaired Driving
Enforcement (ARIDE) training course, 1 have received 24 hours of Explosives Awareness Training that
l was sponsored by-the United Stated F ederal Bureau of lnvestigations (FBI), Search warrant writing course
instructed by the Salt Lake County District Attorney-’s Office, Basic Drug lnvestigator School that was
sponsored by the United States Department of Justice, Drug Enforcement Agency and Rocky l\/Iountain
High lntensity Trafficking Area (RMHIDTA), which included; forty (40) hours of training on basic skills
and information necessary to initiate, pursue and successfully conclude drug investigations, Utah Narcotics

Officers Association (UNOA) on illegal narcotics and illegal narcotic trends. 1 was assigned to the Drug

Enforcement Agency (DEA) for several months as part of a long~term intensive narcotics detective training t

program, 1 have attended classes on Drug/Narcotics lnvestigation: Legal lssues & Best Practices that was
sponsored by (PATC). As a result of my training and experience, l have become familiar with the methods
used by drug traffickers, including but not limited to, packaging, transportation, distribution/sales, efforts
used to detect the presence of law enforcement and communication methods such as the use of coded speech
during telephone conversations

3. 1 am an investigative or law enforcement officer of the United States within the meaning
of 18 U.S.C. § 2510(7) and am empowered by law to conduct investigations and to make arrests for offenses
enumerated in Section 2516 of Title 18, United States Code. 1 have participated in the investigation of the
offenses set forth below. As a result of my personal participation in this investigation, and analyses of
reports submitted by other officers, lam familiar with all core aspects of this investigation

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

_4. The devices to be examined are as follows:
a. an LG cellular telephone (black), model; LG-TP260, FCC lD: ZNFTPZ60, serial number:

712CYQX851188, ll\/lEO: 35526_5-08~851188-6 (TT#l);

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 4 of 16

b. a TracFone wireless lnc cellular telephone (black), l\/lodel A577VL, FCC ID:
2ACCJBO76, Il\/lEI: 354349080272563 (TT#Z);.
c. an LG cellular telephone (white), model: LS676, FCC ID: ZNFLS676, Serial Number:
801 CYFT33 15587 (TT#3) (collectively the “Target Telephones).
5. The applied-for warrant would authorize the forensic examination of the Target Telephones

for the purpose of identifying electronically stored data particularly described iii Attachment B.

6. This affidavit is intended to show only that there sufficient probable cause for the requested
warrant and does not purport to set forth all of my knowledge of or investigation into this matter.

7. As set forth below, 1 submit that there is probable cause to believe that within the data
inside the Devices there exists evidence of violations of 18 U.S.C § 922(g)(l), Felon iii Possession of a
. Firearm and Ammunition, 21 U.S.C § 844(a), Possession of l\/lethamphetamine, and 18 U.S.C § 2119,
Carj acking, and 18 U.S.C § 924(0), Using, Carrying and Brandishing a Firearm During and in Relation to
a crime of Violence.

FACTS TO ESTABLISH PROBABLE CAUSE

8. On May 16"‘, 2018, West Valley City Police Department received a 911 call from

complainant Tena Nichols. Tena reported a carj acking in progress at 13 80 W. Crystal Ave; 2590 S. Nichols f

told dispatch that the suspect had a handgun Nichols described one of the suspects and stated that they left
going eastbound on Crystal Ave, Nicliols described her vehicle as a Chevy, HHR, Utah license plate

(zsseFv). ~

9. Nichols told police that a male came over to her house in a black vehicle and asked for
Amanda, which was her daughter Amanda Smith. Nichols told the male that Amanda wasn’t home. The
male claimed the he knew Amanda was home. Nichols told the male that she would have Amanda call

him. Nichols went into the house. Nichols saw through the window that a female got out of the black car

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 5 of 16

and started walking towards her carport. Nichols walked outside and told the female to leave, Smith
followed her outside

10. Smith stated that when she walked outside, she saw the male looking into the car. Smith
recognized the male. Smith stated that she gave the male a ride home the night before, 'l`he male
approached Smith and asked her where his cousin’s gold ring was. Smith told the male it was probably in
the vehicle and that she would look for it. Smith had the car keys in her hand and told the male to stay
away from the car. Smith said that the male reached over with his hand and grabbed the keys from her. She
tried to resist him. Smith said the male pulled a gun from his Waistband and showed it to her. Smith stated
that the male then got into her vehicle (the Chevy HHR) and left. Smith said the female got back into the
black vehicle and followed the Chevy HHR. Smith told officers that the male had mentioned somebody
being down the street. Smith believed there was another vehicle waiting for the male up the street.

l l. Smith told officers that she had met the male through a friend by the name “Deli”, a person
that she has hung out with a few times.‘ Smith said she received a phone call today from the male that she
had dropped off night before with “Deli”. The male asked Smith for a ride, Smith didn’t have a good
feeling about it and told him that she wasn’t able to. Smith stated that she didn’t know how the male got
her number or how he knew where she was.

12. Smith told officers that her vehicle had “On Star.” Smith then contacted On~Star and was

told her vehicle was at 382 E. l\/lansfield Ave in South Salt Lake City. The South Salt Lake City Police

Department responded to the area. A South Salt Lake Police officer located the vehicle with a few males

rummaging through the car. When the-males observed the police officers, they dumped several items on
the street and attempted to flee on foot. The males were.taken into custody. Officers thereafter located
several items, including a Glock model 27, 40 S&W, and Taurus model PT738, 380 ACP firearm

13. Officer Siripathane with the West Valley City Police Department took Nichols to the
location where the vehicle was recovered (to pick up the vehicle). Nichols there identified one of the males
in custody as the suspect who had the gun. The male Nichols identified is lV[itchell MIKOLS, Date of
Birth 7/05/1985. Officer C. Taylor with the South Salt Lake Police Department, located a pink lanyard in

4

 

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 6 of 16

MIKOLS pocket with a key that had a Chevy symbol He also located two cell phones in his front pocket,
TT#l and TT#Z. Officer C. Tayler also located a firearm near where MIKOLS went down to the ground
Detective 1. Bailey with West Valley City Police Department, took custody of the items from MIK()LS
and booked them into the West Valley City evidence storage on May 16“1, 2018.

14. Detective Pittman interviewed one of the suspects detained by SSLPD. The male was
identified as Casey ROBINSON, Date of Birth 8/14/1983. ROBINSON stated they “went to get my shit
back” and “it wasn’t supposed to be like this.” Robinson stated he was the “wheel man,” meaning he was
the ride for Mitchell when they Went to 1380 W. Crystal Ave. ROBlNSON said he gave MIKOLS a gun
when they got to the address ROBINSON told Detective Pittman that he gave M]KOLS a Glock.

15. Detective O’Neill with the West Valley City Police Department, also spoke with
ROBINSON ROBINSON didn’t want to speak about the firearms because he knew he was a felon.
ROBINSON said he dropped off his cousin (MIKOLS), at a house in West Valley City. He said MIKOLS
was speaking with a women, and there was a commotion between them. ROBINSON told Detective
O’Neill that he was driving a black l\/lercedes-Benz that was located near the Chevy HHR.

16. Detective O’Neill spoke with a female that had been detained, identified as Erica l\/lackay
Date of Birth 10/02/1984. She claimed she was MIKOLS’ girlfriend l\/lackay stated that she was there
when the vehicle was taken. l\/lackay stated that both firearms belong to ROBINSON and ROBINSON
gave the Taurus to MIKOLS while they were in West Valley City. l\/lackay stated that ROBINSON was
driving her black Hyundai Sonata, and that MIKOLS followed ROBINSON to the residence in West
Valley City. . Mackay said the_incident occurred because ROBINSON wanted to “tax” Amanda and also

because Amanda had some rings that belonged to ROBINSON l\/Iackay stated that when ROBINSON
gave MIKOLS the firearm, he put it down his waistband

17. Detective O’Neill interviewed MIKOLS. MIKOLS denied taking the vehicle. He stated

that Casey was meeting a girl to get some stuff back and he wasn’t sure what was going on.

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 7 of 16

18. On May 17“1, 2018, Detective J. Bailey authored a search warrant for the Mercedes-Benz
E500, bearing identification number WDBUF83175X168315. Tlie Honorable Judge Venice S. Trease
approved the search warrant for the vehicle. Detectives searched the vehicle and located the following
items; TT#?>, multiple shaved keys located in the tnink, scales/drug paraphernalia located in the front of the
vehicle,. lock picks located under the driver front seat, magazine pouch'and holster located on the driver
seat. Detective Pittman was assigned as the evidence custodian He booked the items into the West Valley
City evidence storage
19. Based upon the interviews conducted by Detectives, ROBINSON and l\/llKOLS had
planned to commit an act of violence With firearms With my training, experience, and participation in other
investigations involving crimes of violence, your affiant knows the following facts related to crimes listed
on this affidavit: v
a. Your affiant knows from experience that suspects often use cellular telephones and
electronic messaging application to communicate criminal activity. l
b. Your affiant knows that cellular telephones may have been used to coordinate the plan to
commit an act of violence, using firearms "fhe cellular telephones also often contain
electronically stored lists of associates, many of whom are co-conspirators Furthermore,
cellular telephones contain an electronic record of its own telephone number. Sometimes
access to the electronic contents of a cellular telephone is the only means of determining
the telephone number assigned to a particular telephone possessed by the suspects All of
the foregoing electronic information is useful for identifying and providing evidence
against suspect and their co-conspirators.
c. 1 know from training and experience, and as detailed in this affidavit, that those persons
involved in crimes of violence using, carrying and brandishing firearms will go to great
lengths to conceal, hinder, or thwart law enforcement discovery of their criminal operation

or locations associated with their crimes

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 8 of 16

‘ 20. The Devices are currently in the lawful possession of the West Valley City Police
' _ Department (WVCPD). lt came into the WVCPD’s possession in the following ways WVCPD responded
to a carjacking, the suspects were located by SSLPD. The officers with SSLPD arrested the suspects and
took the items of evidentiary value that were possessed by the suspects The items of evidentiary value
were turned over to WVCPD. Therefore, while the WVCPD might already have all the necessary authority
to examine the Device, 1 seek this additional warrant out of an abundance of caution to be certain that an
examination of the Devices will comply with the Fourth Amendment and other applicable laws

21. b The Devices are currently in the evidence storage at 3600 Constitutional BLVD, West
Valley City, UT 84119. 1n my training and experience, 1 know that the Devices have been stored in a
manner in which their contents _are, to the extent material to this investigation, in substantially the same

state as they were when the Devices first came into the possession of the West Valley City Police

Department.
TECHNICAL TERMS
22. Based on my training and experience, 1 use the following technical terms to convey the

following meanings

a. The “Device” or “Devices” (Wireless telephone): A wireless telephone (or mobile
telephone, or cellular telephone) is a handheld wireless device used for voice and data
communication through radio signals These telephones send signals through networks of
transmitter/receivers enabling communication with other wireless telephones or traditional
“land line” telephones A wireless telephone usually contains a “call log,” which records
the telephone number,’date, and time of calls made to and from the phone. 1n addition to
enabling voice communications wireless telephones offer a broad range of capabilities

These capabilities include: storing names and phone numbers in electronic “address

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 9 of 16

books;” sending, receiving, and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video; storing and playing back audio
files; storing dates appointments and other information on personal calendars; and
accessing and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the location of the

device.

Digital camera: A digital camera is a camera that records pictures as digital picture files
rather than by using photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images lmages can usually be retrieved
by connecting the camera to a computer or by connecting the removable storage medium
to a separate reader. Removable storage media include various types of flash memory
cards or miniature hard drives l\/[ost digital cameras also include a screen for viewing the
stored images This storage media can contain any digital data,l including data unrelated to

photographs or videos The “Devices” indicated in this'affidavit contain digital cameras

GPS: A GPS navigation device uses the Global Positioning System to display its current
location. lt often contains records the locations where it has been. Some GPS navigation
devices can give a user driving or walking directions to another location These devices
can contain records of the addresses or locations involved in such navigation The Global
Positioning~ System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites
orbiting the Earth. Each satellite contains an extremely accurate clock, Each satellite
repeatedly transmits by radio a mathematical representation of the current time, combined
with a special sequence of numbers These signals are sent by radio, using specifications
that are publicly available A GPS antenna on Earth can receive those signals When a

GPS antenna receives signals from at least four satellites a computer connected to that

 

 

23.

Case 2:18-mj-00594-DBP Document 1 'Filed 10/15/18 Page 10 of 16

antenna can mathematically calculate the antenna’s latitude, longitude, and sometimes

altitude with a high level of precision.

IP Address: An Internet Protocol address (or simply “11’ address”) is a unique numeric

address used by computers on the Internet. An IP address is a series of four numbers each

in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer attached
to the lnternet computer must be assigned an 1P address so that lnternet traffic sent from
and directed to that computer may be directed properly from its source to its destination
l\/lost lnternet service providers control a range of ]P addresses Some'computers have
static~that is long-term~ll) addresses while other computers have dynamic~that is

frequently changed-IP addresses

Internet: The lnternet is a global network of computers and other electronic devices that
communicate with each other. Due to the structure of the lnternet, connections between
devices on the Internet often cross state and international borders even when the devices

communicating with each other are in the same state.

l\/lessaging: The ability to communicate through additional mediunis outside of the regular
cellular service to include Sl\/IS text, l\/ll\/lS, email, application platforms such as but not

limited to WhatsApp, Fac`ebook, Dingtone, Googl_e Voice, !Viber, etc.

Based on my training, experience, research, and from consulting the manufacturer’s

advertisements and product technical specifications available online at www.phonescoop.com, 1 know that

the Devices have capabilities that allow them to serve as a wireless telephone, digital camera, internet

computer, and GPS navigation device. Additionally, in my training and experience, examining data stored

on devices of these types can uncover, among other things evidence that reveals or suggests who possessed

or used the device.

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 11 of 16

ELECTRONIC STORAGE AN]) FORENSIC ANALYSIS

Based on my knowledge, training., and experience, 1 know that electronic devices can store

information for long periods of time Similarly, things that have been viewed via the 1nternet are typically

stored for some period of time on the device This information can sometimes be recovered with forensics

Forensic evidence `As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence of the

0

crimes described on the warrant, but also forensic evidence that establishes how the Devices were used, the

purpose of their use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Devices because:

Data on the storage medium can provide evidence of a file that was once on the storage
medium but has since been deleted or edited, or of a deleted portion of a file (such as a
paragraph that has been deleted from a word processing file), Forensic evidence on a device
can also indicate who has used or controlled the device This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search warrant at a

residence

A person with appropriate familiarity with how an electronic device works may, after
examining this forensic evidence in its proper context, be able to draw conclusions about

how electronic devices were used, the purpose of their use, who used them, and when.

The process of identifying the exact electronically stored information on a storage medium
that is necessary to draw an accurate conclusion is a dynamic process Electroiiic evidence
is not always data that can be merely reviewed by a review team and passed along to
investigators Whether data stored on a computer is evidence may depend on other
information stored on the computer and the application of knowledge about how a

10

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 12 of 16

computer behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.

d. Further, in finding evidence of how a device was used, the purpose of its use, who used it,‘

and when, sometimes it is necessary to establish that a particular thing is not present on a

storage medium.

26. Natttre ofexarninaiion. Based on the foregoing, and consistent with Rule 4l(e)(2)(B), the
warrant 1 am applying for would permit the examination of the device consistent with the warrant. The
examination may require authorities to employ techniques including but not limited to computer-assisted
scans of the entire medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant

27 . Manner of execution Because this warrant seeks only permission to examine a device
already in law enforcement’s possession,.the execution of this warrant does not involve the physical
intrusion onto a premises Consequently, 1 submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.
//
//
//
//
//
//

//

11

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 13 of 16

CONCLUSION

28. 1 submit that this affidavit supports probable cause for a search warrant authorizing the

forensic examination of the Device described in Attachment A to seek the items described in Attachment

B.

Respectfully submitted,

»//Z-_£&

l\/[ario Aguilera

Task Force Officer

Bureau of Alcohol, _Tobacco, Firearms and
Explosives

  
   

" RA LEDU Tl:NB.PEAD
`UNITED "1`_ TES GISTRATE ]UDGE

 

   

12

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 14 of 16

ATTACHMENT A
THE DEVICES TO BE SEARCHED
l. The property to be Searched are; LG cellular telephone (black), model; LG~TP260, FCC

'lD: ZNFTP260, serial number: 712CYQX851188, IMEO 355265-08~851188-6 (TT#l). TracFone wireless
lnc cellular telephone (black), Model A577VL, FCC 1D: 2ACCJB076, Il\/IEIZ 354349080272563 (TT#Z).
LG cellular telephone (white), model: LS676, FCC 1D: ZNFLSG76, Serial Number: 801CYF1`3315587

(TT#S) (collectively the “Target Telephones”). The Target Telephones are currently located at 3600
Constitutional BLVD, West Valley City, Utah 84119, as secured evidence
This Warrant authorizes the forensic examination of the Target Telephones for the purpose

of identifying the electronically stored information described in Attachment B.

 

 

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 15 of 16 '

l ATTACHMEN'I` B
THE INFORMATION To BE sEIzED
l. All records on the Target Telephones described in Attachment A that relate to
violations of 18 U.S.C § 922(g)(l), Felon in Possession of a firearm and ammunition, 18 U.S.C §
924(0), Using, Carrying and Brandishing a Firearm During and in Relation to a Crime of Violence,v
and 18 U.S.C § 2119, Carjacking, and 21 U.S.C § 844(a) Possession of l\/lethamphetamine,

including:
a. lists of contacts and related identifying inforrnation;

b. all recordings both audio and visual indicating possession, storage, or trafficking of
firearms and/or narcotics (to include exif data associated with visual recordings

which can provide evidentiary dates and locations associated with the recordings);

c. all communications to include but not limited to text or media messages instant

messaging, or messaging applications utilizing the 1nternet.i

2. Evidence of user attribution showing who used or owned the Devices at the time
the things described in this warrant were created, edited, or dcleted, such as logs phonebooks,

saved usernames and passwords, documents and browsing history;
3. Records evidencing the use of the 1nternet including:
‘ a. records of 1nternet Protocol addresses used;

b. records of 1nternet activity, including firewall logs caches, browser history and
cookies “bookmarked” or “favorite” web pages search terms that the user entered

into any 1nternet search engine, and records of user~typed web addresses

 

Case 2:18-mj-00594-DBP Document 1 Filed 10/15/18 Page 16 of 16

4. Any other fruits or instrumentalities of the crimes mentioned in paragraph 1.

5. As the indicated devices can contain removable storage mediums such flash
memory or Subscriber ldentity l\/lodules, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data).

 

 

